655 S.W.2d 424 (1983)
280 Ark. 163
Rahn THOMPSON, Appellant,
v.
STATE of Arkansas, Appellee.
Supreme Court of Arkansas.
July 11, 1983.
Rahn Thompson, pro se.
Steve Clark, Atty. Gen. by Alice Ann Burns, Deputy Atty. Gen., Little Rock, for appellee.
PER CURIAM.
Appellant Rahn Thompson entered a negotiated plea of guilty in February, 1981. In January, 1983, he filed a petition for writ of error coram nobis which was denied on February 2, 1983. He contends that he mailed a notice of appeal to the Pulaski County Circuit Court. He does not say when it was mailed, but he mailed a copy of it to this Court which was received on February 22, 1983. Apparently, he mailed the notice to the circuit judge rather than the circuit clerk because he argues that the judge violated his rights by holding his notice until March 7 when the judge passed it on to the public defender. The public defender, who was not actually appointed to represent the appellant, suggested that he file the motion for belated appeal which is now before us.
To be entitled to a belated appeal, an appellant must show good cause for failure to file a timely notice of appeal. See A.R. Cr.P. Rule 36.9. Appellant here gives no reason for failing to forward his notice of *425 appeal to the clerk of the circuit court, nor does he allege that the notice was received by the circuit court judge within the 30 days for filing a notice of appeal. Even if it were received by the circuit judge, the rules of appellate procedure require that a notice of appeal be filed with the circuit clerk. R.App.P. 3(a), Ark.Stat.Ann. Vol. 3A (Repl.1979). Mere ignorance of appellate procedure alone is not good cause for granting a belated appeal.
Motion denied.